IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00011-CV
 
In re
Abner L. Washington
 
 

From the 411th District Court
Polk County, Texas
Trial Court No. 21,498
 

CONCURRING Opinion





 
          While I concur in the dismissal of Washington’s Petition for Writ of Mandamus for want of jurisdiction, it is important to
note that this Court was not chosen at random by a pro se inmate litigant.  The
majority makes no mention of the fact that this Court rendered an opinion in
Washington’s appeal in Case No. 10-04-00253-CV.  This Court issued an extensive
opinion reversing and remanding an appeal of Washington’s civil case against
the Texas Department of Criminal Justice, Institutional Division, and officials
and employees of the Polunsky Unit, Chuck Biscoe, Warren Worthy, James Jones,
and Dr. Johnny Mason, Jr.  The case was remanded for further proceedings.  The
case had come to us by transfer from the Beaumont Court of Appeals pursuant to
a Transfer Order rendered by the Texas Supreme Court.  This is yet another
problem created by the transfer of appellate cases for docket equalization
purposes.  While original proceedings are normally not subject to transfer
pursuant to the standard transfer order, a litigant is sometimes confused or
uncertain as to the court in which he should file a petition for mandamus to
obtain relief after the transferee court has rendered its decision.  This is
particularly problematic if the original proceeding may be in some way intended
to enforce the transferee court’s original opinion and judgment.
          I write this concurring opinion to
note that it is my belief that the petition as filed by Washington is not in
any way seeking the enforcement of this Court’s prior judgment, but rather is
seeking to compel the trial court to act upon motions that have been filed after
the remand of this proceeding to the original trial court in Polk County for
further proceedings.  See In re Johnson, 961 S.W.2d 478, 481 (Tex.
App.—Corpus Christi 1997) (orig. proceeding).  There is no reason to believe,
based on Washington’s petition, that the trial court is refusing to comply with
the prior judgment of this Court.
          I concur in the judgment dismissing
this mandamus proceeding for want of jurisdiction.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Concurring
opinion delivered and filed February 8, 2006


style='font-family:Palatino'>                                                                        Chief
Justice
 
Dissent
to denial of motion for rehearing delivered and filed July 9, 2008